Citation Nr: 1222045	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-10 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected urinary tract infection.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected anemia.

3.  Entitlement to an initial compensable rating for service-connected scar associated with status post ureteropelvic junction obstruction repair, from May 25, 2005 to November 30, 2005.

4.  Entitlement to a rating in excess of 10 percent for service-connected scar associated with status post ureteropelvic junction obstruction repair, beginning on November 30, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1999 to April 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2005 and September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.


FINDINGS OF FACT

1.  Service-connected urinary tract infection (UTI) is manifested by recurrent UTI treated by antibiotics without need for drainage, hospitalization, or intensive treatment and urinary frequency of every one to three hours during the day and two to three times per night. 

2.  Service-connected anemia is manifested by hemoglobin of 8 grams/100 milliliters and above.

3.  Throughout the period on appeal, manifestations of the Veteran's service-connected scar associated with status post ureteropelvic junction (UPJ) obstruction repair includes a 1/4 inch wide by 5-1/4 inch long scar that is superficial and painful, adherent, and was reported with underlying soft tissue damage.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 20 percent, but no greater, have been met for service-connected UTI.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7599-7501 (2011). 
2.  The criteria for an initial rating in excess of 10 percent have not been met for service-connected anemia.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, Diagnostic Code 7700 (2011).

3.  The criteria for an initial rating of 10 percent, but no more, for service-connected residual scar associated with status post UPJ obstruction repair, from May 25, 2005 to November 30, 2005, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

4.  The criteria for a rating in excess of 10 percent for service-connected residual scar associated with status post UPJ obstruction repair, beginning November 30, 2005, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's claims of entitlement to increased evaluations for service-connected UTI and anemia arise from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the increased rating claim for the service-connected scar, a May 2007 letter supplied notice in accordance with the statutory and regulatory notice requirements.  Additionally, it advised the Veteran of how to substantiate disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Thus, the Board determines that no further notice is needed for any claim on appeal.

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and her identified VA and private treatment records, and disability records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the November 2004, September 2005, April 2007, May 2007, July 2008, August 2009, and February 2010 QTC and VA examiners took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.  As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App; see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

A.  UTI

The Veteran's service-connected urinary tract infection is currently rated as 10 percent disabling under 38 C.F.R. § 4.115a, Diagnostic Codes 7599-7501.  She contends that she has incontinence, kidney problems, tenderness and pain in her lower back, weakness, and headaches that warrant a higher rating.  

Regulations provide that when the disability being rated is not specifically provided for in the Rating Schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  

Diagnostic Code 7501 contemplates kidney abscess, which is to be rated as urinary tract infection.  Urinary tract infection is rated as 10 percent disabling for long-term drug therapy, one to two hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization, greater than two times/year, and/or requiring continuous intensive management.  The 30 percent rating is the highest rating available under the criteria for urinary tract infection.  38 C.F.R. §§ 4.115a, 4.115b.   

VA treatment records show treatment for the Veteran's service-connected UTI included oral antibiotics.  However, she is not taking continuous medication.  The Veteran has not been frequently hospitalized for treatment or required surgical intervention.     

At a November 2004 QTC examination, the examiner noted a history of UPJ obstruction.  The Veteran had subjective complaints of urinating six times during the day at two hour intervals and three times at night at three hour intervals.  She reported weakness, fatigue, recurrent urinary tract infections, and renal colic.  She denied urinary incontinence.  The Veteran reported being hospitalized one time in the previous 12 months.  The examiner diagnosed urinary tract infection.  

At a September 2005 VA examination, the Veteran reported needing to urinate every hour during the day and getting up two to three times at night.  She indicated that she occasionally experienced urgency and occasionally needed to wear absorbent material for incontinence.  The Veteran denied being on medication for her service-connected UTI.  The examiner found no objective evidence of incontinence and diagnosed UPJ obstruction repair, without objective residuals.

At a July 2008 VA examination, a review of systems revealed urgency, dysuria, hematuria, flank pain, urinary frequency of less than an hour, and nocturia five times per night.  The Veteran reported intermittent use of an appliance.  She stated that she had experienced 10 urinary tract infections in the last 12 months.  

At an August 2009 VA examination, subjective urinary symptoms were dribbling and voiding frequency of every two hours during the day and two to three times per night.  The Veteran indicated using pads once a week when out of the house.  There were no hospitalizations for UTI and no drainage required in the prior 12 months; the total duration of treatment by medication was less than one month.  The examiner noted a history of obstructed voiding, urinary retention, in 2002, but indicated that obstruction was not causing recurrent UTIs.  Also, a history of ureteral or kidney drainage was documented, but again not within the prior 12 months.  The examiner indicated that the Veteran's incontinence was more consistent with stress incontinence, occurring on a more frequent and regular basis than her service-connected UTI, and more likely caused by her history of pregnancies and childbirths and weak pelvic floor musculature.  
  
In light of the above facts, the Board determines that a rating in excess of 10 percent is not warranted for the Veteran's service-connected UTI under the rating criteria for UTI.  The Veteran's service-connected disability does not require hospitalization, drainage, or intensive treatment to warrant a rating in excess of 10 percent under those criteria.

While Diagnostic Code 7501 refers to the rating criteria for UTI, 38 C.F.R. § 4.115a indicates that the predominant area of dysfunction is to be considered for rating purposes.  Ratings in excess of 10 percent are for genitourinary disabilities are also available under the criteria for renal dysfunction, voiding dysfunction, urinary frequency, and obstructed voiding.  Id.  

A rating for renal dysfunction requires at a minimum constant or recurring albumin, which is not shown by the Veteran's laboratory testing.  Id.  Kidney values in her blood work are consistently within normal limits.  A rating in excess of 10 percent for voiding dysfunction requires constant incontinence, including stress incontinence with the wearing of absorbent materials that need to be changed less than two times per day.  As discussed, even though the Veteran has stress incontinence, she wears absorbent material approximately once per week.  Further, the stress incontinence she experiences has been attributed to her multiple childbirths and weak musculature, rather than her service-connected UTI.  With respect to obstructed voiding, the Veteran has not exhibited such symptomatology since 2002.  The examiner indicated that the obstructed voiding was not associated with the service-connected UTIs.  In light of the above, an increased rating under the criteria for renal dysfunction, voiding dysfunction, or obstructed voiding is not appropriate in this case.  38 C.F.R. § 4.115a.

However, the Veteran's symptomatology meets the criteria for a 20 percent rating, but no greater, under the criteria for urinary frequency.  While recurrent UTIs may have been the predominant area of dysfunction at one time, the Veteran's urinary frequency is the most prominent and consistent symptom presently.  Her urinary frequency of mostly one to three hour intervals during the day and two to three times per night is consistent with the criteria for a rating of 20 percent.  

Therefore, the Board determines that the Veteran's service-connected UTI disability is more appropriately rated as urinary frequency, and that her symptomatology more closely approximates a rating of 20 percent under those criteria.  38 C.F.R. § 4.7 (2011).  A 40 percent evaluation is not warranted as the evidence does not show daytime voiding intervals of less than one hour, or awakening to void five or more times per night.

After review of the evidence of record, there is no evidence of record that would warrant a rating in excess of the 20 percent for the Veteran's service-connected UTI assigned herein at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119 (1999).  The Veteran reported a frequency of less than one hour a day and five times per night in July 2008.  While the evidence showed day-to-day fluctuations in the manifestations of the Veteran's service-connected UTI, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's UTI has varied to such an extent that a rating greater or less than the 20 percent assigned herein would be warranted.  Cf. 38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).
 
Finally, in reaching this decision the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against a rating in excess of the 20 percent assigned herein, and therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Anemia

The Veteran's service-connected anemia has been assigned an initial 10 percent rating pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7700.  The Veteran contends that her hemoglobin levels, weakness, and fatigue meet the criteria for a higher rating.  Additionally, she argues that she has migraine headaches that are attributable to her anemia.

According to Diagnostic Code 7700, a 10 percent evaluation is assigned for a hemoglobin of 10 grams/100 milliliters or less, with findings such as weakness, easy fatigability, or headaches.  A 30 percent evaluation is assigned for a hemoglobin of 8 grams/100 milliliters or less, with finding such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 70 percent evaluation is assigned for a hemoglobin of 7 grams/100 milliliters or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute), or syncope (three episodes in the last six months).  Finally, a maximum 100 percent evaluation is assigned for a hemoglobin of 5 grams/100 milliliters or less, with findings such as high output congestive heart failure or dyspnea at rest.

The Veteran filed her claim in April 2004.  Competent medical evidence relevant to her claim includes the reports of a November 2004 QTC examination, April 2007 and August 2009 VA examinations, and VA and private treatment records.   

During the appeal period, the Veteran gave a history of lightheadedness, fatigue, weakness, and headaches.  In November 2004, her hemoglobin was 12.8.  In April 2007, her hemoglobin was 7.4.  The April 2007 examiner noted that the effects on her daily activities were moderate to severe, with the Veteran reporting that she moved slowly and had no strength or energy to do certain activities, including sometimes feeling too tired to eat.

A December 2005 private treatment record reflects a hemoglobin level of 9.72, while March 2006 treatment records indicate levels of 8.1 and 8.66, and a May 2006 treatment record reports 9.7 and improving.  Subsequent 2006 treatment records documented levels of 11.4, increasing to at least 12.0.  In September 2007, the Veteran's hemoglobin level was 12.2, but treatment records from 2008 reflect a decrease to 10.6 down to 9.3 from February to May 2008.  

At the August 2009 VA examination, two sets of lab results were reported, and the Veteran's hemoglobin was 11.6 and 12.4.  The examiner stated that the effects of the disability on the Veteran's daily activities ranged from mild to moderate.  The examiner noted that the Veteran's chronic fatigue was "more likely than not" a result of her anemia; however, the examiner opined that the Veteran's migraine headaches were a separate and distinct disability not related to her service-connected anemia because they did not occur continuously and were not correlated with iron levels.  

The Veteran's hemoglobin level was below 8.0 only once, in April 2007.  However, levels from to November 2004 and after April 2007 all exceeded 8.0.  From June 2006 onward, the Veteran's hemoglobin levels were primarily over 10.0, with many lab results showing levels over 12.0, and no values were below 9.0.  The lab reports indicate that a normal hemoglobin range was from 11.0 or 12.0 to 16.0.  Thus, on several occasions during the appeal period, the Veteran's hemoglobin was within normal limits.  Accordingly, the Board does not find the 7.4 level in April 2007 or the concomitant remark by the examiner that the impact on activities was severe to be a reflection of the overall severity of the Veteran's service-connected anemia, but rather an episode in the course of this chronic disorder.  

Further, while there have been day-to-day fluctuations in the manifestations of the Veteran's service-connected anemia, the evidence shows no distinct periods of time since service connection became effective, during which the Veteran's disability has varied to such an extent that a rating greater or less than 10 percent would be warranted.  38 C.F.R. § 3.344 (2010) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

In light of the above, the Board determines that a rating in excess of 10 percent is not warranted for the Veteran's service-connected anemia for any time during the appeal period.  Fenderson, 12 Vet. App. at 126.  This rating encompasses the Veteran's hemoglobin levels, as well as her complaints of fatigue and weakness.  The competent medical evidence does not demonstrate that her hemoglobin levels meet the criteria for a rating in excess of 10 percent; therefore, an initial rating in excess of 10 percent for the Veteran's service-connected anemia is not warranted. 

III.  Scar

The Veteran is in receipt of an initial noncompensable evaluation for her service-connected scar, status post UPJ obstruction repair from May 2005 to November 2005, and a 10 percent rating evaluation for this thereafter, pursuant to 38 C.F.R. § 4.118, Diagnostic 7804.  The rating criteria for scars were revised effective August 30, 2002 and again, effective October 23, 2008.  The 2008 revisions are applicable only to claims for benefits received by VA on or after October 23, 2008, or when the Veteran specifically requests application of the revised criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran has not requested application of the revised criteria.  Thus, as the Veteran filed her claim in September 2005, only the rating criteria in effect as of August 30, 2002 apply to this case.

As of August 30, 2002, scars, other than of the head, face, or neck, are rated under Diagnostic Codes 7801 to 7805.  A 10 percent rating evaluation is the maximum evaluation available for scars of other than the head, face or neck unless the scar is deep or causes limited motion and covers at least 12 square inches (77 square centimeters).  

A.  From May 2005 to November 2005

The VA examination conducted in September 2005, found a 12 centimeter long scar that was .5 centimeters at its widest point.  The scar was nontender and there was no adhesion to the underlying tissue.  The scar was slightly wrinkled in appearance, and on palpation, there was "slight" subcutaneous thickening.  The scar was not unstable, depressed, or deep.  There was increased pigmentation.  The scar did not result in limitation of motion.

In a statement from the Veteran's representative received in November 2005, he indicated that she had restricted movement due to the scar and had a pulling sensation that "should be considered to be both painful and tender."  A VA treatment record in March 2006 reported complaints that the scar pulled when the Veteran stretched.  The Veteran stated that the scar was tender "at times."  The width of the scar was 1 centimeter wide and 13 centimeters long.  There was adherence to the underlying tissue and underlying soft tissue damage.  

The Veteran disagreed with the noncompensable evaluation assigned, stated that she had a pulling sensation.  Thereafter, on examination, underlying soft tissue damage was shown.  Affording the Veteran the benefit of the doubt, the Board finds that for the period from May 25, 2005 to November 30, 2005, a 10 percent evaluation for her service-connected scar, status post UPJ obstruction repair is warranted.  

B.  Beginning November 2005

The Veteran was afforded a VA examination of her scar in May 2007, July 2008, and February 2010.  The Veteran has reported pain and tenderness in the scar that caused a cramping sensation.  The pain was observed, clinically.  The scar was measured to be 1 centimeter wide and 13 centimeters long, 1 centimeter wide and 17.5 centimeters long after being stretched by pregnancy, and then 1/4 inch wide and 5-1/4 inches long.  The scar was described as superficial without depression, tissue loss, adhesions, or skin breakdown.  

Moreover, the Veteran reported skin breakdown over the scar two or more times per year, but less than monthly, at the February 2010 VA examination.  A rating in excess of 10 percent under the diagnostic codes is not available.  See 38 C.F.R. 4.118, Diagnostic Codes 7801-7803, 7805.  Accordingly, the Board determines that a rating in excess of 10 percent for the Veteran's service-connected scar associated with status post UPJ obstruction repair is not warranted at any time during the appeal period.  38 U.S.C.A. 5110 (West 2002); see Fenderson v. West, 12 Vet. App. at 126.  

IV.  Extra-Schedular Ratings and TDIU

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2011). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Veteran's service-connected UTI disability picture is not so unusual or exceptional in nature as to render the rating assigned rating inadequate.  The Veteran's service-connected UTI is evaluated pursuant to 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7599-7501.  The associated criteria specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's service-connected UTI was manifested by recurrent UTI treated by antibiotics without need for drainage, hospitalization, or intensive treatment and urinary frequency of every one to three hours during the day and two to three times per night.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected disability is congruent with the disability picture represented by the rating assigned herein.  Higher evaluations are provided for certain manifestations of this disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 20 percent rating for UTI assigned herein reasonably describes the Veteran's disability level and symptomatology.  Consequently, the schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  

The Board finds that the Veteran's service-connected anemia disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected anemia is evaluated pursuant to 38 C.F.R. § 4.117, Diagnostic Code 7700.  The associated criteria specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's service-connected anemia was manifested by hemoglobin of 8 grams/100 milliliters and above.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected disability is congruent with the disability picture represented by the current rating of 10 percent.  Higher evaluations are provided for certain manifestations of this disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating for anemia reasonably describe the Veteran's disability level and symptomatology.  Consequently, the schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  

The Board finds that the Veteran's service-connected scar associated with status post UPJ obstruction repair is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected anemia is evaluated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.  The associated criteria specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  Throughout the appeal period, the Veteran's service-connected scar was manifested by increased pigmentation, underlying soft tissue damage, was painful and tender, and at the most was 1/4 inch wide by 51/4 inch long.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the Veteran's service-connected scar disability is congruent with the disability picture represented by the rating of 10 percent throughout the appeal period.  Higher evaluations are provided for certain manifestations of this disability, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating for the Veteran's scar reasonably describe the Veteran's disability level and symptomatology.  Consequently, the schedular evaluation is adequate and that referral of the Veteran's case for extra-schedular consideration is not required.  

A claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The present increased rating claims differ, however.  A formal claim for TDIU was considered and denied by the RO in an October 2008 rating decision.  Nothing in Rice suggests that the Veteran's disagreement with a decision on an increased rating claim must be read to also include a disagreement with the denial of TDIU.  Therefore, in the circumstances of this case, the Board declines to apply Rice and take jurisdiction over a TDIU claim.


ORDER

An initial rating of 20 percent, but no more, for service-connected UTI is granted, subject to the laws and regulations governing the payment of monetary benefits. 

An initial rating in excess of 10 percent for service-connected anemia is denied.

An initial rating in excess of 10 percent, but no more, for service-connected scar associated with status post UPJ obstruction repair from May 25, 2005 to November 30, 2005, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 10 percent for service-connected scar associated with status post UPJ obstruction repair beginning on November 30, 2005, is denied. 



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


